Citation Nr: 1725048	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  15-41 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to service connection for diabetes mellitus type. 

3.  Entitlement to service connection for neuropathy. 

4.  Entitlement to service connection for uncomplicated bereavement (claimed as mental health condition).  

5.  Entitlement to service connection for emphysema (claimed as lung condition). 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1944 to May 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  

A motion to withdrawal from representation was submitted by the Veteran's former representative in December 2016.  As the representative submitted the motion subsequent to the certification of the case to the Board, he was notified in May 2017 that he needed to provide good cause in support of his motion.  38 C.F.R. § 20.608 (2016).  Thereafter, in a May 2017 correspondence the representative provided said good cause.  In June 2017, the Veteran was notified that the undersigned was granting the motion and that he was thereby proceeding without representation.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advancing age.  38 C.F.R. § 20.900(c)("advanced age" is defined as 75 or more years of age). 


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has a heart condition. 

2. The competent medical evidence does not demonstrate that the Veteran has diabetes mellitus. 

3.  The competent medical evidence does not demonstrate that the Veteran has neuropathy.

4.  The competent medical evidence does not demonstrate that the Veteran has a mental health condition other than uncomplicated bereavement, and there is no evidence which indicates that this condition is attributable to the Veteran's active duty service or any incident of service.  

5.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed emphysema is attributable to his active service or any incident of service, to include as due to an in-service acute upper respiratory infection and/or exposure to coral dust. 
 

CONCLUSIONS OF LAW

1.  Service connection for a heart condition is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

3.  Service connection for neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  The criteria for service connection for a mental health condition, to include uncomplicated bereavement, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

5.  The criteria for service connection for emphysema have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

In March 2015, the Veteran presented his Fully Developed Claim Certification. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination as "necessary," may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records.  As indicated in the November 2015 statement of the case, no relevant VA medical records are available to be associated with the claims file.  The Veteran was afforded thorough VA medical examinations dated in April 2015 regarding his psychiatric disorder and respiratory condition claims.  

While a VA medical opinion was not obtained in this case for the heart condition, diabetes mellitus, and neuropathy claims, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that a heart condition, diabetes mellitus, or neuropathy, if diagnosed, was the result of his military service.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claims, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claims in order to comply with the duty to assist.  

Legal Criteria

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including diabetes mellitus, organic neurological disorders, psychoses, and cardiovascular-renal disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Heart Condition, Diabetes Mellitus and Neuropathy

The Veteran filed his claims of service connection for a heart condition, diabetes mellitus, and neuropathy as part of his fully developed claim application submitted in March 2015.  As stated previously, in submitting these claims in fully developed claim status, the Veteran was indicating that he had provided VA with all relevant evidence in support of his claim, and that VA's only responsibility with regards to development of the case was to obtain service treatment records and VA medical records and associate them with the claims file.  VA is under no obligation to provide the Veteran with a VA medical examination for claims in fully developed claims status, except as deemed "necessary" in light of the record, and indeed, the Veteran has not been afforded with an examination for any of these issues on appeal.  Furthermore, no VA medical records have been shown to exist for the Veteran.  

The only pertinent records available for review are the Veteran's service treatment records, which do not show any complaints of or treatment for a heart condition, diabetes mellitus, and/or neuropathy, as well as the Veteran's April 2015 VA examinations for PTSD and respiratory conditions.  During those examinations he reported that he had been diagnosed with diabetes and experienced neuropathy as a result of that diabetes, and furthermore that he had triple bypass surgery five or six years prior to the examination.  (He did not indicate that the treatment providers at that time had in any way linked the disabilities back to service or his discharge from service, several decades earlier, and the Board thus finds no basis for further efforts to obtain corresponding records.)  While the Veteran is competent to report that he has been diagnosed with these conditions, he has submitted no medical records to substantiate those diagnoses, and VA has not proceeded with any development to secure any such records.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for these disabilities.  Brammer, 3 Vet. App. at 225.  Moreover, there is no evidence that the Veteran manifested diabetes mellitus, a heart condition, or neuropathy within a year of his service as necessary for a grant of service connection on a presumptive basis as a chronic disease.  The Veteran has also not stated that he was treated for any disorders within one year following service, or that any treatment provider has linked a post-service disorder to service.  Finally, the Board would point out that the Veteran has not been shown to possess the training, credentials, or other expertise needed to provide a competent diagnosis or medical etiology opinion on any of these claims, nor has he asserted such a background.

There is no competent evidence of a heart condition, diabetes mellitus or neuropathy for VA purposes during any period under appeal.  Accordingly, the claims for these benefits must be denied.

Mental Health Condition

As discussed, the Veteran filed his claim of service connection as part of his fully developed claim application.  That being said, the RO elected to afford the Veteran a VA post-traumatic stress disorder examination to evaluate the nature and etiology of his psychiatric condition in April 2015.  He reported a history of sleep disturbances and identified his shortness of breath due to emphysema as a source of anxiety.  He denied any history of suicidal or homicidal thoughts.  According to the Veteran his plane crashed during aerial gunner training while in service.  He also reported that his convoy was fired upon while serving in Okinawa and during that same experience he had to worry about the threat of land mines.  

After reviewing the diagnostic criteria for PTSD, the psychologist found that the Veteran exhibited none of the criteria necessary for a PTSD diagnosis other than exposure to a threat of death and/or serious injury.  The psychologist noted no other symptoms of psychiatric illness or evidence of mental disturbances other than grief over the death of his wife two weeks prior to the examination.  The psychologist thus denied the PTSD diagnosis and instead diagnosed the Veteran with uncomplicated bereavement over the death of his wife.  

The Veteran's claim of service connection for a mental health condition must be denied as the evidence does not show that he has a mental health condition other than uncomplicated bereavement, and this condition is not shown to be due to his service.   The April 2015 VA psychologist found that the Veteran did not experience any symptoms of a mental health condition other than grief for the death of his wife two weeks prior.  Even were VA to accept uncomplicated bereavement as a condition subject to compensation, it is clear that the Veteran's grief over the death of his wife is not related to his service over 70 years ago.  Again, the Veteran has not been shown to possess the training, credentials, or other expertise needed to provide a competent diagnosis or medical etiology opinion.  The preponderance of the evidence is against a finding that the Veteran has a mental health condition attributable to his service.  Accordingly, service connection for a mental health condition is denied.  38 C.F.R. § 3.303(a); see also Brammer, 3 Vet. App. at 225. 

Emphysema 

 A review of the Veteran's service treatment records show no complaints of or treatment for a respiratory condition in service other than an October 1945 clinical record documenting the Veteran's treatment for acute nasopharnygitis beginning in September of that year and resolving with no complications.  The Veteran did not report any additional respiratory conditions at any other point during service.  The May 1946 separation examination noted the respiratory condition, characterizing it as bronchitis, and indicated that it required 12 days of hospitalization.  However, a chest x-ray examination taken at the time of the examination showed no significant abnormality, and the Veteran was evaluated as having normal lungs.  

The RO afforded the Veteran a VA examination to evaluate the nature and etiology of his claimed respiratory condition in April 2015.  He reported that he was diagnosed with emphysema 20 or 30 years prior and had been treated with inhaled medications since then, with progressively worsening symptoms of exertional dyspnea and sputum production.  (He did not indicate that the treatment provider at that time had in any way linked the disability back to service or his discharge from service, approximately four decades earlier, and the Board thus finds no basis for further efforts to obtain corresponding records.)  According to the Veteran, he smoked two packs of cigarettes per day for several decades but stopped his habit after he was diagnosed with emphysema.  He stated that while in service he was engaged in the drilling and blasting of coral reefs in Okinawa and was exposed to dust from the coral.  It was his belief that his emphysema could have been due in part to this exposure.  A review of the service treatment records revealed that the Veteran complained of and was treated for an upper respiratory infection while in service in September 1945.  

After a physical examination, the examiner confirmed the diagnosis of emphysema.  The examiner did not carry out a pulmonary function test (PFT) to evaluate the severity of the Veteran's emphysema, noting instead that the Veteran had a PFT with his private doctor and that he stated that he would submit the results of that PFT after the examination.  That being said, the issue of the severity of the emphysema is not before the Board presently, as the Veteran must first establish that service connection is warranted for this condition.  To that end, the examiner opined that it was less likely than not that the Veteran's emphysema was incurred in or otherwise due to service, to include the noted in-service upper respiratory infection and/or exposure to coral dust.  In support thereof, the examiner highlighted the Veteran's self-report extensive history of smoking, and found that the long history of smoking adequately explained his diagnosis of emphysema and the resulting symptoms.  The examiner further dismissed that the in-service upper respiratory infection could have led to the development of emphysema some 40 to 50 years later, especially when the service treatment records indicate that the infection resolved with no complications.  As for the coral dust exposure, the examiner simply stated that there was no evidence to suggest any relationship between inhalation of coral dust and the development of emphysema, again some 40 to 50 years later.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for emphysema.  To begin, no respiratory conditions were diagnosed in service other than an acute respiratory infection that resolved without any complications.  The Veteran was found to have normal lungs on his separation examination, and a corresponding chest x-ray examination showed no significant abnormalities.  Under these circumstances, the Board finds that service connection pursuant to 38 C.F.R. § 3.303(a) must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the emphysema is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is a 40 to 50 year gap between discharge and the diagnosis of emphysema.  After reviewing the record and carrying out a physical examination, the VA examiner opined that it was less likely that the emphysema was attributable to service, to include as due to the documented upper respiratory infection and/or exposure to coral dust, and instead attributed the emphysema to the Veteran's long history of smoking.  That opinion was supported by a thorough rationale that took into consideration both the medical evidence of record as well as the Veteran's own statements regarding the development of his emphysema; thus, the Board finds that it is highly probative of the issue of the etiology of the emphysema.  Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the findings).  Again, the veteran has not been shown to possess the training, credentials, or other expertise needed to competently render a diagnosis or medical opinion.

Therefore, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's emphysema is attributable to service, to include as due to the in-service upper respiratory infection and/or exposure to coral dust.  Gilbert, 1 Vet. App. at 49.  Service connection for emphysema under 38 C.F.R. § 3.303(d) is accordingly denied.


ORDER

Service connection for a heart condition is denied. 

Service connection for diabetes mellitus is denied.

Service connection for neuropathy is denied. 

Service connection for a mental health condition, to include uncomplicated bereavement, is denied. 

Service connection for emphysema is denied. 


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


